DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10084186. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10084186 and present application discloses a battery comprising a composite oxide containing lithium and manganese, wherein the composite oxide includes a first region and a second region, wherein the second region is located on a surface side than the first region, and is located on a surface layer of the composite oxide, wherein the first region and the second region contain lithium and oxygen, wherein at least one of the first region and the second region contains an element represented by M, and wherein the element represented by M is a metal element selected from the group consisting of Ni, Ga, Fe, Mo, In, Nb, Nd, Co, Sm, Mg, Al, Ti, Cu and Zn, Si or P.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Nakano et al. (US6306542).
As to claim 1, Nakano et al. discloses a battery comprising a composite oxide containing lithium and manganese, wherein the composite oxide includes a first region and a second region, wherein the second region is located on a surface side than the first region, and is located on a surface layer of the composite oxide, wherein the first region and the second region contain lithium and oxygen (figure 1), wherein at least one of the first region and the second region contains an element represented by M, and wherein the element represented by M is a metal element selected from the group consisting of Ni, Ga, Fe, Mo, In, Nb, Nd, Co, Sm, Mg, Al, Ti, Cu and Zn, Si or P (col. 5 lines 40-41).
As to claim 2, Nakano et al. discloses wherein a thickness of the second region is greater than or equal to 0.1 nm and less than or equal to 30 nm (figure 4).
As to claim 3, Nakano et al. discloses further comprising a positive electrode and a negative electrode, wherein the positive electrode includes a conductive additive, wherein the conductive additive includes a carbon fiber or graphene, wherein the negative electrode includes a negative electrode active material, and wherein the 
As to claim 4, Nakano et al. discloses a battery comprising a composite oxide containing lithium and manganese, wherein the composite oxide includes a first region and a second region, wherein the second region is located on a surface side than the first region, and is located on a surface layer of the composite oxide, wherein the first region and the second region contain lithium and oxygen (figure 1), wherein at least one of the first region and the second region contains an element represented by M, wherein the element represented by M is a metal element selected from the group consisting of Ni, Ga, Fe, Mo, In, Nb, Nd, Co, Sm, Mg, Al, Ti, Cu and Zn, Si or P (col. 5 line 40-41), wherein the first region includes a first crystal with a layered rock-salt structure, wherein the second region includes a second crystal with a layered rock-salt structure (figure 1).
 As to wherein an orientation of the first crystal is different from an orientation of the second crystal, Nakano et al. teaches the first region is the top half of the crystal lattice and is the mirror image of the 2nd region which is the bottom half of the crystal lattice.
As to claim 5, Nakano et al. discloses wherein a thickness of the second region is greater than or equal to 0.1 nm and less than or equal to 30 nm (figure 4).
As to claim 6, Nakano et al. discloses further comprising a positive electrode and a negative electrode, wherein the positive electrode includes a conductive additive, wherein the conductive additive includes a carbon fiber or graphene, wherein the negative electrode includes a negative electrode active material, and wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724